Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is responsive to the amendment filed on 03/01/2021:
Claims 1-3, 5-16 and 20 have been examined.
Claims 4 and 17-19 have been canceled by Applicant.
Claims 2 and 15-16 have been amended by Applicant.
Claims 1-3, 5-16 and 20 (for a total of 16 claims) have been allowed.


Response to Amendment
Drawings
1.	Applicant’s amendments and arguments in remarks from 03/01/2021 have overcome the drawings objections to from the previous Office Action.


Specification
1.	Applicant’s amendments and arguments in remarks from 03/01/2021 have overcome the specification objections to from the previous Office Action.


Claim Rejections - 35 USC § 112
1.	Applicant’s amendments have overcome the 112(a) or 112 1st paragraph rejections to claim 2 from the previous Office Action.
2.	Applicant’s amendments have overcome the 112(b) or 112 2nd paragraph rejections to claims 4 and 19 from the previous Office Action.

ALLOWABLE SUBJECT MATTER
The following is an examiner’s statement of reasons for allowance: 
In regards to claims 1, 3 and 5-14, in performing initial search, the examiner was able to find the closest prior art of record, which is Matsuzaki (Pub. No.: US 2016/0046278A1) taken either individually or in combination with other prior art of Ortmann (Pub. No.: US 2008/0090697A1), Sun (Pub. No.: US 2016/0031428A1), Samie (Pub. No.: US 2018/0015817A1), who describe a hybrid work vehicle capable of smooth work travel using a work device with a low output internal combustion engine, while avoiding battery exhaustion; the vehicle that includes an internal combustion engine that supplies drive power to a travel device and a work device via power transmission means, a motor generator that is driven by a battery, a load information generation part that generates load information representing a sudden increase in rotational load, an assist characteristic determination part that determines motor assist characteristics defining an assist amount and an assist time period of assist control based on load information, and a motor control unit that controls the motor generator based on the motor assist characteristics.

In regards to claims 1, 3 and 5-14, Matsuzaki (Pub. No.: US 2016/0046278A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
rotating an engine via an electric machine directly coupled to a rotation ratio changing device, the rotation ratio changing device positioned in a driveline between the engine and the electric machine;  
adjusting a ratio of electric machine rotations to engine rotations via the rotation ratio changing device while the engine is running after starting the engine;
 rotating an engine via an electric machine during engine cranking, the engine rotated at a first speed and the electric machine rotated at a second speed during engine cranking; and 
rotating the engine at a third speed and rotating the electric machine at the third speed after starting the engine, the third speed an engine idle speed or greater than the engine idle speed. 

In regards to claims 15-16 and 20, in performing initial search, the examiner was able to find the closest prior art of record, which is Samie (Pub. No.: US 2018/0015817A1) and Ortmann (Pub. No.: US 
	In regards to claims 15-16 and 20, in performing additional updated search, in response to amended claims, the examiner was able to find the closest prior art of record, which is Matsuzaki (Pub. No.: US 2016/0046278A1) taken either individually or in combination with other prior art of Nefcy (Pub. No.: US 2016/0304085A1), who describe a hybrid work vehicle capable of smooth work travel using a work device with a low output internal combustion engine, while avoiding battery exhaustion; the vehicle that includes an internal combustion engine that supplies drive power to a travel device and a work device via power transmission means, a motor generator that is driven by a battery, a load information generation part that generates load information representing a sudden increase in rotational load, an assist characteristic determination part that determines motor assist characteristics defining an assist amount and an assist time 
In regards to claims 15-16 and 20, Samie (Pub. No.: US 2018/0015817A1), Ortmann (Pub. No.: US 2008/0090697A1) and Matsuzaki (Pub. No.: US 2016/0046278A1) taken either individually or in combination with other prior art of record fail to teach or render obvious the following feature(s) / limitation(s): 
a controller including executable instructions stored in non-transitory memory to rotate the engine via the electric machine and change a rotation ratio of the rotation ratio changing device such that the electric machine rotates the engine at a lower speed than a speed of the electric machine via rotating the rotation ratio changing device in response to an engine start request. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 



CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YURI KAN whose telephone number is (571) 270-3978.  The examiner can normally be reached on Monday - Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Jelani Smith can be reached on (571) 270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YURI KAN, P.E./Primary Examiner, Art Unit 3662